Citation Nr: 1010149	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-29 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a Commissioned Officer 
in the United States Public Health Service (USPHS) from 
October 1989 to February 1993; October 1998 to November 1998; 
and in April 1999.  She is currently inactive in the Reserve 
Corps of the USPHS.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied claims 
of service connection for: degenerative disease of the lumbar 
spine (also claimed as lumbar sacral back pain); degenerative 
joint disease of the cervical spine; degenerative arthritis 
of the left knee; subjective parathesia of the left shoulder, 
arm and hand; subjective parathesia of the right leg; 
residuals of a recurrent ganglion cyst and a total disability 
rating for individual unemployability (TDIU).  

In March 2008, the Veteran filed a notice of disagreement for 
regarding the issue of service connection for degenerative 
disease of the lumbar spine.  In September 2008, she was sent 
a statement of the case (SOC) and perfected an appeal in 
October 2008.  In July 2008, she submitted a notice of 
disagreement to all other claims in the February 2008 
decision except TDIU.  The Veteran did not perfect an appeal 
for those matters after a March 2009 SOC was sent.  The Board 
concludes that those matters are not before it at this time.  
See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been furnished, a timely filed substantive 
appeal.).  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that degenerative disease of the lumbar spine had its 
clinical onset in service or is otherwise related to service, 
and degenerative joint disease of the lumbar spine was not 
exhibited within the first post service year.  




CONCLUSION OF LAW

Degenerative disease of the lumbar spine was not incurred in 
or aggravated by service, nor may degenerative joint disease 
of the lumbar spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a February 2007 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009), the pertinent 
provisions of the Veterans Claims Assistance Act (VCAA).  The 
RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  The RO notified 
the Veteran of information and evidence necessary to 
substantiate his claim for secondary service connection.  The 
letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his/her 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This 'duty to assist' contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

A February 2007 statement of commissioned service shows the 
Veteran had several periods of active duty service.  An April 
2007 letter to the RO from USPHS shows that a search for the 
Veteran's service treatment records was unsuccessful.  The RO 
issued a formal finding regarding the unavailability of 
service treatment records in October 2007 and a report of 
contact form shows the Veteran was notified the same month.  
The report also shows the Veteran had pertinent records from 
the period of service she claimed her disability was incurred 
in.  The claims file reflects the applicable service 
treatment records were received by VA.  The claims file 
reflects that service treatment records were received for the 
periods of October 1989 to October 1992 and November 1998.  
As described below, it appears the relevant treatment records 
were obtained.  Regardless, it is the Board's conclusion that 
further efforts to obtain the Veteran's service treatment 
records for other periods would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

The Veteran received a VA examination in February 2008.  The 
Board finds that the duty to assist provisions of the VCAA 
have been fulfilled with respect to the service connection 
claim on appeal.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if degenerative joint 
disease became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Court reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: "(1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau, 492 F.3d at 
1377.  The Board must do more than look for a medical nexus 
in adjudicating claims with lay evidence; it must also 
discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims 
(Court), held that the Veteran was competent to testify to 
factual matters of which he had first-hand knowledge, 
including having right hip and thigh pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Lay persons are not competent to 
offer opinions on matters that like diagnoses or etiology 
because this requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000).  In determining whether lay evidence is 
satisfactory, the Board may consider the demeanor of the 
witness, internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

III. Analysis

The Veteran contends that she injured her back in a motor 
vehicle accident while in service and that her current back 
disability is related to that accident.  In her January 2007 
claim, she stated she had back pain since January 1990.  In a 
January 2007 statement, she indicated she was involved in a 
one car accident and suffered back injuries.  "I have 
paralysis and numbness in my legs, and constant pain in my 
lower back."  She cited treatment with steroids, 
nonsteroidal anti-inflammatory drugs, and chiropractors, but 
the symptoms always returned "worse then before."  She 
reduced her work schedule to part time, stated she could not 
exercise (and was therefore gaining weight) and wore a wired 
girdle for support.  In her March 2008 notice of disagreement 
and a January 2009 document entitled "Objections to C & P 
Report," she stated her claim was being denied due to her 
lost service treatment records and because she was unable to 
get her own medical opinion.  

An October 1989 emergency visit record shows the Veteran 
reported to the emergency room because she stated she was 
involved in a motor vehicle accident and wanted to be checked 
over.  She was driving at the time of the accident.  She 
complained of pain in her right shoulder and her neck.  The 
assessment was contusions of the sternum and right shoulder.  
The following day she awoke with cervical pain and upper back 
pain.  The assessment was muscular and cervical strain, post-
trauma.  X-rays of thoracic spine were negative following the 
accident.  

A January 1990 referral shows the Veteran was referred to 
gynecology for an opinion regarding right sacral pain.  A 
treatment record from the same month showed she reported her 
pain increased with menses.  She had an intrauterine device 
(IUD) in place.  The assessment was that it was possible 
endometriosis or a possible displaced IUD.  The following day 
a record shows she reported she had right lower lumbo-sacral 
pain aggravated by bending, rolling or laying right side.  
The IUD was noted to be in place (via X-ray).  The impression 
was a normal pelvis, chronic anemia by history, and 
musculoskeletal pain "doubt skeletal pathology."  

A January 1990 X-ray of the lumbar spine showed no evidence 
of abnormality.  An X-ray report of the gallbladder showed 
she complained of upper right quadrant pain radiating to the 
back.  Abnormalities of the gall bladder were not seen.  
Another X-ray showed the IUD to be located in the mid-pelvic 
region.  

A later January 1990 note stated that the pain may be 
musculoskeletal and the assessment was musculoskeletal pain 
of the low back.  A record from Dr. Wingert (an obstetrics-
gynecology doctor) showed the Veteran stated she had no 
problems with her IUD.  She stated she has had some lower 
lumbar sacral pain on the right side that is aggravated by 
bending, rolling and sleeping on that side.  "She was in a 
car wreck several months ago but had no injuries down there 
at the time and states this pain is new since then."  She 
reported normal menstrual activities.  On physical 
examination, she had very definite lumbar sacral spasm with 
discomfort on bending.  No sciatic or sacroiliac signs were 
noted on examination.  A pelvic examination was also normal.  
The doctor concluded the appellant's problem was 
musculoskeletal.  The doctor stated: "...I think this is going 
to turn out to be something like a chronic psoas strain but 
we, of course, have to check for things like 
spondylolisthesis."  

February and March 1990 records from Dr. Herrin showed the 
Veteran went through physical therapy.  He noted she was a 
pharmacist, stood on her feet all day, and did some lifting.  
For a while she was getting better, but at the end of 
February 1990 she said her pain was worse.  Physical 
examination noted that tenderness was localized to the area 
of the right sacroiliac joint.  It was reported that x-rays 
were previously noted to be normal.  She was given a steroid 
injection.  On follow up the next month, she was doing much 
better, but was advised to avoid heavy lifting and to 
continue stretching exercises.  

Service treatment records show the Veteran received 
injections from January to March 1990.  An April 1990 
appointment to the orthopedic clinic shows she did not need 
to see the doctor because she felt good.  In September 1991, 
she was seen for mild lumbosacral strain.  In October 1992, 
the Veteran was seen for an evaluation of back pain.  Her 
history of back pain was reported.  One day prior she had 
bent over and she felt strain; at the time of the appointment 
it was persistent.  Some tenderness over the L5-S1 area was 
reported.  The assessment was back muscle strain with no 
significant neurologic deficit.  

Treatment records from Dr. Tuel dated in July 2006 reflect 
complaints of low back pain radiating into the left leg and 
foot.  A January 2007 initial record from Dr. Henry (a 
chiropractor) showed the Veteran did not complain of low back 
pain.  She reported the 1989 accident and a 1998 incident 
where she walked into a hanging television (as documented by 
a November 1998 emergency room record).  X-rays showed disc 
spaces were well-maintained except for L5-S1.  There was 
wedging of disc spaces at L4 and 5.  Also noted was 
intervertebral disc thinning and foramina encroachment 
displayed at L4, L5 and S1.  Another record from Dr. Henry 
from the same month shows she complained of low back pain she 
attributed to old injuries.  She had tenderness to palpation 
at several levels of the spine.  A March 2007 record from Dr. 
Tuel assessed low back pain.  

A February 2008 VA examination report states the claims file 
was extensively reviewed.  It was noted that the Veteran was 
in the USPHS and served as a pharmacist.  She was currently 
working as a pharmacist (later noted in the examination as 
new employment).  The Veteran described her typical day and 
her discomfort with different extremities if she was not able 
to sit down for a few minutes within the first three hours of 
work.  

The Veteran stated that she developed pain in the sacroiliac 
joint and in the middle of her lumbar spine in 1989 after a 
motor vehicle accident.  She reported constant pain.  She 
walked into the appointment using a decorative cane about 70 
to 80 inches in height; she admitted the cane was too short 
for her.  The examiner noted she did not use it much.  The 
Veteran stated she had not had any injections or physical 
therapy since 1993.  The examiner noted the January 1990 
service treatment record from Dr. Wingert.  The details of 
the record and follow up were carefully summarized.  

Physical examination revealed erect posture and steady gait.  
As mentioned above, she was not using orthotics, braces or 
other devices.  Her back was bilaterally symmetric without 
gross deformity or apparent congenital scoliosis.  There was 
no exaggerated thoracic kyphosis or lumbar lordosis.  Deep 
tendon reflexes were decreased but there was no atrophy or 
hypertrophy.  There were no objective findings of 
radiculopathy.  The examiner stated that subjective 
complaints appeared inconsistent with documented objective 
evidence, stating, "range of motion testing can be rendered 
inaccurate by suboptimal effort as well as potent 
psychosocial overlays."  

An X-ray of the lumbar spine showed degenerative changes of 
the lumbosacral disc L5-S1.  The diagnoses included 
degenerative disease of the L5-S1 disc with no objective 
finding of radiculopathy.  The examiner determined that this 
was most likely related to natural aging because most of the 
medical literature does not support the idea that muscle 
strain can cause degenerative disease.  Additionally, only 
muscle strain was diagnosed in service.  The radiologic 
studies taken at the time of the accident were normal.  

The Board does not find that service connection for 
degenerative disease of the low back is warranted.  
Degenerative joint disease was not exhibited in service or 
within the first post service year.  The only competent 
opinion in the file regarding etiology of the Veteran's 
degenerative disease, the opinion of the February 2008 VA 
examiner, is against the Veteran's claim.  The examiner 
observed and interviewed the Veteran; studied the X-rays; 
reviewed the claims folder in detail and provided complete 
rationale for the conclusion that the degenerative disease of 
the lumbar spine was not related to service.  The 
degenerative disease was found to be most likely related to 
the natural aging process because only muscle strain was 
diagnosed in service, radiologic studies taken at the time 
were normal, the Veteran is now much older as the accident in 
service was in 1989, and most medical literature does not 
support the idea that muscle strain can cause degenerative 
disease.  

As for the contention that the Veteran's claim is being 
denied because she could not afford to get her own medical 
opinion, there is no requirement for a veteran to get his or 
her own private opinion in order to establish service 
connection.  The Veteran has not alleged that the February 
2008 examiner was biased in any way for any reason.  The 
Veteran's January 2009 statement detailing her complaints 
about the February 2008 VA examination mostly dealt with the 
extent of her current disabilities, not with the etiology of 
her degenerative disease of the low back.  The source of her 
disability is fundamental issue and the Board finds this was 
adequately addressed by the February 2008 VA examination 
report.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to observations of low back during service.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, she is not competent to make 
a specific diagnosis, or render an opinion as to the cause or 
etiology of current low back disability, because she does not 
have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record shows that the Veteran has 
a medical background as she was employed by the U.S. Public 
Health Service as a pharmacist.  However, the record does not 
show that she has the expertise to diagnose orthopedic or 
neurologic disease or determine its etiology.  Despite her 
experience, she is a lay person regarding those matters.  
While competent to state what she experiences, the Veteran 
has limited competence to give a medical opinion regarding a 
diagnosis or etiology.  Espiritu, 2 Vet. App. at 494.  

The Veteran is competent to state that she has had back pain 
since service.  As for the Veteran's credibility, she has 
been relatively consistent in her statements.  The VA 
examiner reviewed the Veteran's history and specifically 
noted that she was treated for low back strain in service.  
Her medical history was taken into account together with the 
remainder of the evidence of record.  The Board finds the 
medical opinion to be of greater probative weight than the 
Veteran's history of continuous low back pain since service 
because the examiner could consider the Veteran's history in 
conjunction with actual treatment records reflecting the 
status of the low back since the inservice injury.  In this 
regard, the Veteran exhibited low back strain in service, but 
there is no current diagnosis of low back strain and current 
disability has not been related to active duty.  After 
weighing the lay and medical evidence, the Board finds that 
the lay evidence as to in-service incurrence and continuity 
of symptomatology is of limited probative value and less 
convincing than other evidence of record.  

A clear preponderance of the evidence is against the claim 
for service connection for degenerative disease.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for degenerative disease of the lumbar 
spine is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


